           Case 5:21-cv-00440-C Document 18 Filed 08/31/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE

                         WESTERN DISTRICT OF OKLAHOMA


AMINU INUWA,                                    )
                                                )
                             Petitioner,        )
                                                )
              vs.                               )          No. CIV-21-440-C
                                                )
LONNIE LAWSON, Warden,                          )
                                                )
                             Respondent.        )

              ORDER ADOPTING REPORT AND RECOMMENDATION

       Petitioner filed the present action pursuant to 28 U.S.C. § 2241. Pursuant to the

provisions of 28 U.S.C. § 636(b)(1)(B), the matter was referred to United States Magistrate

Judge Gary M. Purcell, who entered a Report and Recommendation (“R&R”) on July 28,

2021, recommending the Respondent’s Motion to Dismiss be granted. Petitioner has

timely objected.

       The substantive facts and law are accurately set out in Judge Purcell’s R&R and

there is no purpose to be served in repeating them yet again. As Judge Purcell noted,

Petitioner fails to state a cognizable claim. Despite Petitioner’s arguments to the contrary,

it is clear that 21 Okla. Stat. § 13.1 and 57 Okla. Stat. § 138 bar his eligibility for good time

credits due to the nature of his crime. Because Petitioner cannot earn those credits, there

can be no valid Due Process or Equal Protection claim based on the failure to apply those

credits. In his Objection, Petitioner argues that the law changed in 2015. However, he
          Case 5:21-cv-00440-C Document 18 Filed 08/31/21 Page 2 of 2




does not identify what law changed, and the Court’s research has uncovered no change in

laws cited by Petitioner that would alter the result reached by Judge Purcell.

       Petitioner argues that Respondent failed to address the allegations in his Petitioner

and/or failed to respond as required by the Court’s Order. Petitioner misunderstands the

governing law. Both the Federal Rules of Civil Procedure and the Order referenced by

Petitioner contemplate a Motion to Dismiss as an appropriate response to the Petition.

Accordingly, this portion of Petitioner’s Objection is without merit.

       As set forth more fully herein, the Court adopts, in full, the Report and

Recommendation of the Magistrate Judge (Dkt. No. 16). Respondent’s Motion to Dismiss

(Dkt. No. 12) is GRANTED. This matter is DISMISSED without prejudice. A separate

judgment will issue.

       IT IS SO ORDERED this 31st day of August 2021.




                                             2
